     Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 1 of 35


                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION


ADRIA HUSETH,                                          CASE NO. 21— 90

               Plaintiff,                              Removed from the Iowa District Court in
                                                       and for Polk County, No. LACL149661
v.
                                                         LOCAL RULE 81(a) REMOVAL
NATIONAL PORK BOARD, WILLIAM                                INFORMATION FORM
EVEN, and JARROD SUTTON,

               Defendants.


         Defendants, National Pork Board, William Even, and Jarrod Sutton, hereby submit the

information required by Local Rule 81(a) in connection with its removal of this case to federal

court:

         1.    All process, pleadings, and orders filed in the state court proceeding are attached

hereto. These materials include:

               •   Original Notice & Petition
               •   Amended Petition
               •   Acceptance of Service
               •   Appearance on Behalf of Defendants
               •   Return of Service – Diligent search (Even)
               •   Return of Service – (Sutton)

         2.    There are no known motion pending before the Iowa District Court that will require

resolution by this Court.

         3.    The following attorneys for Plaintiff have appeared in the state court action:
               Laura Schultes (lschultes@fightingforfairness.com)
               Thomas Foley (tfoley@fightingforfairness.com)
               RSH Legal
               425 2nd St. SE, Suite 1140
               Cedar Rapids, IA 52401
               (319) 365–9200
               (319) 365–1114



                                                1
      Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 2 of 35




         4.       The following attorneys for Defendants have appeared in the state court action:

                  Lindsay A. Vaught (AT0010517)
                  Emily A. Kolbe (AT0012313)
                  AHLERS & COONEY, P.C.
                  100 Court Avenue, Suite 600
                  Des Moines, Iowa 50309
                  (515) 243–7611
                  (515) 243–2149 (fax)
                  lvaught@ahlerslaw.com
                  ekolbe@ahlerslaw.com




                                                        Lindsay A. Vaught (AT0010517)
                                                        Emily A. Kolbe (AT0012313)
                                                        AHLERS & COONEY, P.C.
                                                        100 Court Avenue, Suite 600
                                                        Des Moines, Iowa 50309–2231
                                                        (515) 243–7611
                                                        (515) 243–2149 (fax)
                                                        lvaught@ahlerslaw.com
                                                        ekolbe@ahlerslaw.com
                                                        ATTORNEYS FOR DEFENDANTS

Electronically filed and served.
                                                                       CERTIFICATE OF SERVICE
Laura Schultes                                 The undersigned certifies that the foregoing instrument was served upon all
                                               parties to the above cause to each of the attorneys of record herein at their
Tom Foley                                      respective addresses disclosed on the pleadings on:        March 22, 2021
RSH LEGAL                                      By: ☐ U.S. Mail                                      ☐ Fax
425 Second Street SE, Suite 1140                        ☐    Hand delivery                         ☐      Private Carrier
Cedar Rapids, Iowa 52401
(319) 365–9200                                          ☒    Electronically (via EDMS)             ☐      E–mail

(319) 365–1114 (fax)                           Signature:
lschultes@fightingforfairness.com
tfoley@fightingforfairness.com
ATTORNEYS FOR PLAINTIFF


01852123–1\23711–001




                                                    2
Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 3 of 35




       State Court Filings
        Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 4 of 35




                 E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT




               IN THE IOWA DISTRICT COURT FOR POLK COUNTY IOWA


ADRIA PLAINTIFF,

        Plaintiff,
                                                               LAW NO. LACL149661
vs.

NATIONAL PORK BOARD; WILLIAM                           PETITION AND JURY DEMAND
EVEN; and JARROD SUTTON,

        Defendants,


        Plaintiff Adria Plaintiff, in support of her Petition and Jury Demand against Defendants

NATIONAL PORK BOARD (“NPB”); WILLIAM EVEN; and JARROD SUTTON (“Sutton”),

states as follows:

                                        INTRODUCTION

        1.      Plaintiff brings this against Defendants NPB, Even, and Sutton for discriminating

against her because of her sex and for retaliating against Plaintiff for refusing to continue a once-

consensual relationship with Sutton.

                              PROCEDURAL REQUIREMENTS

        2.      Plaintiff timely filed a complaint with the Iowa Civil Rights Commission

(“ICRC”).

        3.      The ICRC issued an administrative release/right-to-sue letter on October 23,

2020.

        4.      Plaintiff filed this lawsuit within 90 days of receiving the administrative release

mentioned above and otherwise exhausted all administrative remedies she was required to

exhaust.

                                            PARTIES

                                                 1
        Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 5 of 35




                E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT




        5.      Plaintiff is a resident of Urbandale, Polk County, Iowa.

        6.      NPB is an Iowa nonprofit corporation with its headquarters in Clive, Polk County,

Iowa.

        7.      Even is the Chief Executive Officer of NPB and a resident of Adel, Dallas

County, Iowa.

        8.      Sutton is an employee of NPB and a resident of Norwalk, Warren County, Iowa.

                                 JURISDICTION AND VENUE

        9.      This Court has jurisdiction over this matter as the value exceeds the small claims

jurisdictional amount.

        10.     Venue is appropriate because NPB has its principal place of business and the

discriminatory acts of which Plaintiff complains took place in Polk County, Iowa.

                                   FACTUAL BACKGROUND

        Plaintiff’s Initial Employment

        11.     Plaintiff began working for NPB on January 21, 2010.

        12.     Plaintiff’s initial job title was Manager of Nutrition Research and Communication

and she was responsible for managing NPB’s marketing and research efforts pertaining to

nutrition.

        13.     When she was hired, Plaintiff was part of NPB’s Marketing Department and

reported to Cecelia Snyder.

        Sutton’s Initial Overtures

        14.     Approximately one year after she began working for NPB, Sutton, then a fellow

employee, walked into Plaintiff’s office, closed the door, pulled Plaintiff close to him, kissed her,

and then said, “I just had to do that.”



                                                 2
       Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 6 of 35




                E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT




       15.     Even though Sutton’s sexually aggressive conduct shocked and confused her,

Plaintiff did not report the incident because she hoped it was an isolated indiscretion and would

not happen again.

       The March 2011 Forum Meeting

       16.     In March 2011, Plaintiff attended NPB’s “Forum” meeting. During that meeting,

various pork producers directed random sexual overtures toward Plaintiff which Plaintiff

ignored.

       17.     Misconduct of this nature continued at various conferences and events throughout

Plaintiff’s employment with NPB.

       18.     When she complained to management, Plaintiff was told to ignore the behavior.

NPB’s management dismissed Plaintiff’s complaints and made comments to the effect that

NPB’s producers did not get off their farms much and that they did not know how to behave in

professional settings.

       19.     During the March 2011 Forum meeting, Sutton texted Plaintiff to come to his

room. Plaintiff ignored Sutton’s initial texts and then outright declined his invitation to come to

his room.

       20.     Undeterred, Sutton showed up at Plaintiff’s room and they had sex together.

       Plaintiff and Sutton’s Initial Relationship

       21.     Plaintiff and Sutton maintained a sexual relationship that waxed and waned

throughout the remainder of 2011.

       22.     Plaintiff did not report her relationship with Sutton to NPB management because

she did not report directly to Sutton and she considered the relationship to be both consensual

and private.



                                                3
       Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 7 of 35




                E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT




        23.     Plaintiff sees now that Sutton took advantage of her youth and inexperience and

that Sutton used his position to both start and perpetuate the relationship.

        24.     In late December 2011, Sutton gave Plaintiff a card stating that he was excited

about the future and that he hoped his future included her.

        25.     A couple of weeks later, Sutton, apparently having second thoughts, did his best

to avoid Plaintiff.

        26.     Sutton’s affections toward Plaintiff ran hot and cold throughout 2011 and the first

half of 2012. Sutton seemed to be toying with Plaintiff’s emotions which was very stressful and

confusing.

        Plaintiff Rejects Sutton; NPB Divides Its Marketing Department

        27.     In July and August 2012, Sutton decided to rekindle their relationship and started

making advances toward Plaintiff during work hours.

        28.     Among other things, Sutton asked Plaintiff on dates and to go with him on his

friend’s boat. Plaintiff ignored Sutton’s overtures because she was dating her now husband.

        29.     Sutton was persistent and even went so far as to send Plaintiff a text that read,

“Let’s get married, you can quit your job and we’ll have lots of babies.”

        30.     Sutton’s overtures continued and eventually he confronted Plaintiff in her office.

While there, Sutton said that he wanted Plaintiff and that he was ready for a relationship. He

added that he always got what he wanted.

        31.     Plaintiff told Sutton in no uncertain terms that she was in a relationship and that

she was no longer interested in dating him.           Plaintiff told Sutton to “move on,” and she

encouraged him to find someone else.




                                                  4
       Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 8 of 35




                  E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT




           32.   Although she tried to let him down lightly, Sutton became noticeably upset when

Plaintiff made it clear that she did not want to rekindle their relationship. Sutton left Plaintiff’s

office in a huff, his attitude toward Plaintiff forever altered.

           33.   Shortly after the confrontation described in the preceding paragraph, NPB divided

its Marketing Department into two groups.

           34.   The division of NPB’s Marketing Department, while making little sense from a

business perspective, coincidentally limited Plaintiff’s contact with Sutton which was a relief to

Plaintiff.

           NPB recombines its Science Department, Promotes Sutton, and Transfers Plaintiff

           35.   In September 2016, NPB recombined its Marketing Department and inexplicably

selected Sutton to head the newly consolidated group.

           36.   NPB promoted Sutton to Vice President of Marketing. He was selected for that

position over Cecilia Snyder, a female employee, even though Snyder was far more experienced

and significantly more qualified for the job than Sutton was.

           37.   Sutton had been in sales his entire career and had no marketing experience. Sutton

had (and has) a high school diploma only and no degrees and was largely disliked and distrusted.

           38.   After Sutton was promoted, NPB removed Plaintiff from the Marketing

Department and her assigned to its Science Department.

           39.   No one at NPB ever told Plaintiff why she was ousted from the Marketing

Department and the move made little, if any, sense from an organizational standpoint.

           40.   Even though she was assigned to a different department, Plaintiff’s job title

remained the same and her duties and responsibilities continued to center on NPB’s marketing

efforts.



                                                   5
      Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 9 of 35




               E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT




       41.     Plaintiff was the only employee NPB moved from its Marketing Department to its

Science Department and the move appeared designed to limit Sutton’s contacts with Plaintiff.

       Plaintiff Remains in Science Department But is Not Named a Director

       42.     Dave Pyburn, the head of NPB’s Science Department, tried his best to supervise

Plaintiff, but he had no marketing background and was unable to provide Plaintiff with any

guidance or to effectively evaluate Plaintiff’s work performance.

       43.     With the exception of Plaintiff and one other individual, during the next three

years, NPB terminated the employment of several individuals on Snyder’s former team, and

marginalized the others so that they left NPB on their own accord.

       44.     Despite those departures, Plaintiff continued to work hard and to obtain positive

results. Plaintiff also continued to receive positive performance ratings and to earn the high

merit increases and bonuses.

       45.     Throughout her employment, Plaintiff repeatedly asked to be promoted to the

Director level, but NPB either ignored or denied her promotion requests.

       46.     At the same time it denied Plaintiff’s requests to be named a Director, NPB

promoted male employees who contributed less than Plaintiff did with fewer obstacles.

       The Newly Created Director of Nutrition Position

       47.     On January 13, 2020, Pyburn met with Plaintiff and told her that NPB had

decided to eliminate the Science Department as part of an overall reorganization, and that

Plaintiff was being reassigned to the newly created Strategy and Innovation Department.

       48.     During this January 13, 2020 meeting, Pyburn told Plaintiff that NPB was

promoting Sutton to Senior Vice President and that Sutton would lead the newly created Strategy

and Innovation Department. Pyburn said Plaintiff’s title was being changed to Manager of



                                                6
       Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 10 of 35




                E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT




Nutrition Communication and that she would report to the Director of Nutrition—a newly

created position for which Plaintiff was free to apply.

        49.    Shortly after the January 13, 2020, meeting between Plaintiff and Pyburn, Sutton

met with Plaintiff and confirmed the changes Pyburn previously described. Sutton told Plaintiff,

as Pyburn previously had, that Plaintiff could apply for the newly created Director of Nutrition

position.

        50.    During this same meeting, Sutton also asked Plaintiff if she even wanted to

continue working for NPB, which was strange because Plaintiff had not previously expressed

any intent to resign her employment.

        51.    During this same meeting, Sutton hemmed and hawed when Plaintiff asked him to

describe what she would be doing as Manager of Nutrition Communication. Sutton was equally

evasive when Plaintiff asked what the duties and responsibilities of the newly created Director of

Nutrition were going to be.

        52.    Sutton promised to provide Plaintiff with descriptions for each job, but he never

did.

        Sutton Fires Plaintiff

        53.    Plaintiff was in Budapest on a business trip from January 16 through January 22,

2020. Plaintiff had no significant contact with Sutton while she was in Budapest.

        54.    While Plaintiff was out of the office, Sutton held planning and strategy meetings

regarding NPB’s nutrition marketing efforts.

        55.    The Monday after Plaintiff returned from Budapest, Sutton called her into a

conference room and proceeded to berate and demean her for two hours.




                                                 7
      Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 11 of 35




                E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT




          56.   During that meeting, Sutton was hostile and dismissive toward Plaintiff, and it

became increasingly clear that Sutton’s objective was to give Plaintiff no alternative other than to

resign.

          57.   Among other things, Sutton told Plaintiff that no one at NPB respected her or

wanted her to remain.

          58.   Sutton falsely stated that Pyburn said employees in the former Science

Department did not want to work with Plaintiff.

          59.   Contradicting their prior assertions, Sutton said Plaintiff would not be considered

for the Director of Nutrition position.

          60.   Sutton inexplicably criticized Plaintiff’s work attitude and, for the first time,

mentioned her potential departure from NPB.

          61.   Sutton told Plaintiff that she needed to start “showing up with a smile on my face”

or to come up with an “exit plan.”

          62.   Plaintiff had no idea to what Sutton was referring since no one at NPB had ever

criticized Plaintiff’s work attitude or said anything about her leaving the organization.

          63.   Plaintiff asked Sutton to get me the job descriptions she previously requested.

Sutton replied that he would get Plaintiff the job descriptions “or an exit plan.”

          64.   Sutton was out of the office on a business trip the entire next week and did not

communicate further with Plaintiff about her employment status except to schedule a meeting for

the first thing the following Monday morning.

          65.   Sutton’s business trip related to NPB’s nutrition efforts. Sutton, however, never

told Plaintiff about the trip, much less invited her to go on the trip.




                                                   8
      Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 12 of 35




                  E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT




         66.      On February 10, 2020, Plaintiff met with Sutton and a representative from NPB’s

human resources department.

         67.      During this meeting, Sutton told Plaintiff that the Manager of Nutrition

Communication job had been eliminated, and the human resources representative provided

Plaintiff with a proposed severance agreement.

         68.      NPB did not tell Plaintiff why her job was eliminated.

                                    COUNT I
                     VIOLATION OF THE IOWA CIVIL RIGHTS ACT,
                             IOWA CODE CHAPTER 216;
                   TERMINATION OF EMPLOYMENTS BECAUSE OF SEX


         69.      Plaintiff incorporates, by this reference, paragraphs 1 through 67 as though fully

alleged herein.

         70.      Defendants terminated Plaintiff’s employment because of her sex in violation of

the Iowa Civil Rights Act, Iowa Code Chapter 216.

         71.      As a proximate result of Defendants’ conduct, Plaintiff has suffered lost wages

and benefits, lost earning capacity, and emotional distress, and she requests damages as set forth

below.

                                      COUNT II
                       VIOLATION OF THE IOWA CIVIL RIGHTS ACT,
                               IOWA CODE CHAPTER 216;
                        FAILURE TO PROMOTION BECAUSE OF SEX

         72.      Plaintiff incorporates, by this reference, paragraphs 1 through 70 as though fully

alleged herein.

         73.      During Plaintiff’s tenure in the Science Department, she repeatedly requested to

be promoted to a Director-level position within the Department.




                                                   9
      Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 13 of 35




                  E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT




         74.      Defendants failed to promote Plaintiff to a Director-level position within the

Science Department because of her sex in violation of the Iowa Civil Rights Act, Iowa Code

Chapter 216.

         75.      Defendants also failed to promote Plaintiff to the Director of Nutrition position

because of her sex in violation of the Iowa Civil Rights Act, Iowa Code Chapter 216.

         76.      As a proximate result of Defendants’ conduct, Plaintiff has suffered lost wages

and benefits, lost earning capacity, and emotional distress, and she requests damages as set forth

below.

                                    COUNT II
                     VIOLATION OF THE IOWA CIVIL RIGHTS ACT,
                             IOWA CODE CHAPTER 216;
                  RETALIATION FOR OPPOSING SEXUAL HARASSMENT

         77.      Plaintiff incorporates, by this reference, paragraphs 1 through 75 as though fully

alleged herein.

         78.      Sutton sexually harassed Plaintiff by pursuing a non-consensual sexual

relationship with her.

         79.      Plaintiff rejected Sutton’s sexual overtures, opposing sexual harassment in the

workplace.

         80.      Sutton and NPB retaliated against Plaintiff by denying her a promotion and

terminating her employment in violation of the Iowa Civil Rights Act, Iowa Code Chapter 216.

         81.      As a proximate result of Defendants’ conduct, Plaintiff has suffered lost wages

and benefits, lost earning capacity, and emotional distress, and she requests damages as set forth

below.



                                         RELIEF SOUGHT


                                                  10
      Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 14 of 35




                E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT




       WHEREFORE, Plaintiff requests judgment be entered in her favor and requests that the

Court order the following relief:

           A. Declare Defendants’ conduct to be in violation of the laws set forth herein;

           B. Make Plaintiff whole by providing her with appropriate lost earnings and benefits,
              with interest;

           C. Reinstate Plaintiff to their former employment with Defendant NPB or award
              front pay in lieu of reinstatement;

           D. Upon reinstatement, if appropriate, require Defendants to give Plaintiff the
              Director of Nutrition position, or to require Defendants to pay Plaintiff the salary
              and benefits paid to the holder of the Director of Nutrition position;

           E. Award Plaintiff damages sufficient to compensate her for the pain, humiliation,
              and other emotional distress she has endured as a proximate result of Defendants’
              conduct;

           F. Award Plaintiff an amount sufficient to fully reimburse her for the reasonable
              attorneys’ fees, expenses, and costs she has incurred, and will continue to incur,
              pursuing the claims asserted herein;

           G. Award pre-judgment interest and costs against Defendants as allowed by law; and

           H. Award such further relief as the Court deems necessary and proper.

                                        JURY DEMAND

       Plaintiff demands a jury trial on all issues raised herein.

                                              Respectfully submitted,



                                              /s/ Laura Schultes
                                              Laura Schultes
                                              lschultes@fightingforfairness.com

                                              /s/ Thomas Foley
                                              Thomas Foley AT0002589
                                              tfoley@fightingforfairness.com

                                              RSH LEGAL
                                              425 2nd St SE, Suite 1140
                                              Cedar Rapids, IA 52401
                                              Phone: (319) 365-9200
                                                 11
Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 15 of 35




                          E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT




                                                   Fax: (319) 365-1114
                                                   ATTORNEYS FOR PLAINTIFF


        Original filed.




                                                     12
            Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 16 of 35




                  E-FILED 2021 JAN 20 4:59 PM POLK - CLERK OF DISTRICT COURT


                      IN THE IOWA DISTRICT COURT FOR POLK COUNTY


ADRIA HUSETH,

         Plaintiff,
                                                                             LAW NO. LACL149661
vs.

NATIONAL PORK BOARD; WILLIAM                                          ORIGINAL NOTICE
EVEN; and JARROD SUTTON,,

         Defendant


TO THE ABOVE NAMED DEFENDANTS:
         You are hereby notified that there is now on file in the office of the clerk of the above court a
petition in the above-entitled action, a copy of which petition is attached hereto. THIS CASE HAS BEEN
FILED IN A COUNTY THAT USES ELECTRONIC FILING. Therefore, unless the attached Petition and
Original Notice contains a hearing date for your appearance, or unless you obtain an exemption for the court,
you must file your Appearance and Answer electronically. You must register through the Iowa Judicial
Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and password for the purposes
of filing and viewing documents on your case and of receiving service and notices from the court.
         FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE
IOWA COURT RULES CHAPTER 16 PERTAINING TO THE USE OF THE ELECTRONIC
DOCUMENT MANAGEMENT SYSTEM: http://www.iowacourts.state.ia.us/Efile
         FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS,
REFER         TO     DIVISION         VI      OF      IOWA        COURTS           RULES         CHAPTER         16:
http://www.iowacourts.state.ia.us/Efile
         The Plaintiff’s attorneys are Laura Schultes and Thomas Foley whose address is Suite 1140, 425
Second Street SE, Cedar Rapids, Iowa, 52401 (319) 365-9200.
         You are further notified that unless, within 20 days after service of this original notice upon you, you
serve, and within a reasonable time thereafter e-file a motion or answer, in the Iowa District Court for Polk
Count, at the courthouse in Des Moines, IA, judgment by default will be rendered against you for the relief
demanded in the petition.
         If you need assistance to participate in court due to a disability, call the disability coordinator at 515-
286-3394 and ask for Christopher Patterson or email christopher.patterson@iowacourts.gov.
         Persons who are hearing or speech impaired may call Relay Iowa TTY (1-800-735-2942). Disability
coordinators cannot provide legal advice.

(SEAL)
                                                   CLERK OF THE ABOVE COURT
                                                   Polk County Courthouse
                                                   Des Moines, IA 50319-0201

NOTE: The attorney who is expected to represent the defendant should be promptly advised by defendants
of the service of this notice.
  Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 17 of 35




                  E-FILED 2021 JAN 21 2:50 PM POLK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACL149661
                                                                             County     Polk
Case Title    ADRIA HUSETH VS NATIONAL PORK BOARD ET AL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 286-3394 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    01/21/2021 02:50:40 PM




District Clerk of Polk                       County

/s/ Jennifer Ewers
       Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 18 of 35




                  E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




                IN THE IOWA DISTRICT COURT FOR POLK COUNTY IOWA


 ADRIA HUSETH,

          Plaintiff,
                                                             LAW NO. LACL149661
 vs.
                                                             FIRST AMENDED
 NATIONAL PORK BOARD; WILLIAM                          PETITION AND JURY DEMAND
 EVEN; and JARROD SUTTON,

          Defendants,


         Plaintiff Adria Plaintiff, in support of her Petition and Jury Demand against Defendants

NATIONAL PORK BOARD (“NPB”); WILLIAM EVEN; and JARROD SUTTON (“Sutton”),

states as follows:

                                        INTRODUCTION

         1.      Plaintiff brings this against Defendants NPB, Even, and Sutton for discriminating

against her because of her sex and for retaliating against Plaintiff for refusing to continue a once-

consensual relationship with Sutton.

                               PROCEDURAL REQUIREMENTS

         2.      Plaintiff timely filed a complaint with the Iowa Civil Rights Commission (“ICRC”).

         3.      Plaintiff’s ICRC complaint was cross-filed with the Equal Employment

Opportunity Commission (“EEOC”).

         4.      The ICRC issued an administrative release/right-to-sue letter on October 23, 2020.

         5.      The EEOC issued an administrative release/right-to-sue letter on February 11,

2021.




                                                 1
    Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 19 of 35




               E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




        6.     Plaintiff filed this lawsuit within 90 days of receiving the administrative releases

from the ICRC and EEOC and otherwise exhausted all administrative remedies she was required

to exhaust.

                                           PARTIES

        7.     Plaintiff is a resident of Urbandale, Polk County, Iowa.

        8.     NPB is an Iowa nonprofit corporation with its headquarters in Clive, Polk County,

Iowa.

        9.     Even is the Chief Executive Officer of NPB and a resident of Adel, Dallas County,

Iowa.

        10.    Sutton is an employee of NPB and a resident of Norwalk, Warren County, Iowa.

                                JURISDICTION AND VENUE

        11.    This Court has jurisdiction over this matter as the value exceeds the small claims

jurisdictional amount.

        12.    Venue is appropriate because NPB has its principal place of business and the

discriminatory acts of which Plaintiff complains took place in Polk County, Iowa.

                                 FACTUAL BACKGROUND

        Plaintiff’s Initial Employment

        13.    Plaintiff began working for NPB on January 21, 2010.

        14.    Plaintiff’s initial job title was Manager of Nutrition Research and Communication

and she was responsible for managing NPB’s marketing and research efforts pertaining to

nutrition.

        15.    When she was hired, Plaintiff was part of NPB’s Marketing Department and

reported to Cecelia Snyder.



                                                2
     Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 20 of 35




                E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




       Sutton’s Initial Overtures

       16.     Approximately one year after she began working for NPB, Sutton, then a fellow

employee, walked into Plaintiff’s office, closed the door, pulled Plaintiff close to him, kissed her,

and then said, “I just had to do that.”

       17.     Even though Sutton’s sexually aggressive conduct shocked and confused her,

Plaintiff did not report the incident because she hoped it was an isolated indiscretion and would

not happen again.

       The March 2011 Forum Meeting

       18.     In March 2011, Plaintiff attended NPB’s “Forum” meeting. During that meeting,

various pork producers directed random sexual overtures toward Plaintiff which Plaintiff ignored.

       19.     Misconduct of this nature continued at various conferences and events throughout

Plaintiff’s employment with NPB.

       20.     When she complained to management, Plaintiff was told to ignore the behavior.

NPB’s management dismissed Plaintiff’s complaints and made comments to the effect that NPB’s

producers did not get off their farms much and that they did not know how to behave in

professional settings.

       21.     During the March 2011 Forum meeting, Sutton texted Plaintiff to come to his room.

Plaintiff ignored Sutton’s initial texts and then outright declined his invitation to come to his room.

       22.     Undeterred, Sutton showed up at Plaintiff’s room and they had sex together.

       Plaintiff and Sutton’s Initial Relationship

       23.     Plaintiff and Sutton maintained a sexual relationship that waxed and waned

throughout the remainder of 2011.




                                                  3
    Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 21 of 35




                   E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




       24.     Plaintiff did not report her relationship with Sutton to NPB management because

she did not report directly to Sutton and she considered the relationship to be both consensual and

private.

       25.     Plaintiff sees now that Sutton took advantage of her youth and inexperience and

that Sutton used his position to both start and perpetuate the relationship.

       26.     In late December 2011, Sutton gave Plaintiff a card stating that he was excited about

the future and that he hoped his future included her.

       27.     A couple of weeks later, Sutton, apparently having second thoughts, did his best to

avoid Plaintiff.

       28.     Sutton’s affections toward Plaintiff ran hot and cold throughout 2011 and the first

half of 2012. Sutton seemed to be toying with Plaintiff’s emotions which was very stressful and

confusing.

       Plaintiff Rejects Sutton; NPB Divides Its Marketing Department

       29.     In July and August 2012, Sutton decided to rekindle their relationship and started

making advances toward Plaintiff during work hours.

       30.     Among other things, Sutton asked Plaintiff on dates and to go with him on his

friend’s boat. Plaintiff ignored Sutton’s overtures because she was dating her now husband.

       31.     Sutton was persistent and even went so far as to send Plaintiff a text that read, “Let’s

get married, you can quit your job and we’ll have lots of babies.”

       32.     Sutton’s overtures continued and eventually he confronted Plaintiff in her office.

While there, Sutton said that he wanted Plaintiff and that he was ready for a relationship. He added

that he always got what he wanted.




                                                  4
    Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 22 of 35




                E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




        33.     Plaintiff told Sutton in no uncertain terms that she was in a relationship and that she

was no longer interested in dating him. Plaintiff told Sutton to “move on,” and she encouraged

him to find someone else.

        34.     Although she tried to let him down lightly, Sutton became noticeably upset when

Plaintiff made it clear that she did not want to rekindle their relationship. Sutton left Plaintiff’s

office in a huff, his attitude toward Plaintiff forever altered.

        35.     Shortly after the confrontation described in the preceding paragraph, NPB divided

its Marketing Department into two groups.

        36.     The division of NPB’s Marketing Department, while making little sense from a

business perspective, coincidentally limited Plaintiff’s contact with Sutton which was a relief to

Plaintiff.

        NPB recombines its Science Department, Promotes Sutton, and Transfers Plaintiff

        37.     In September 2016, NPB recombined its Marketing Department and inexplicably

selected Sutton to head the newly consolidated group.

        38.     NPB promoted Sutton to Vice President of Marketing. He was selected for that

position over Cecilia Snyder, a female employee, even though Snyder was far more experienced

and significantly more qualified for the job than Sutton was.

        39.     Sutton had been in sales his entire career and had no marketing experience. Sutton

had (and has) a high school diploma only and no degrees and was largely disliked and distrusted.

        40.     After Sutton was promoted, NPB removed Plaintiff from the Marketing

Department and her assigned to its Science Department.

        41.     No one at NPB ever told Plaintiff why she was ousted from the Marketing

Department and the move made little, if any, sense from an organizational standpoint.



                                                   5
    Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 23 of 35




                  E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




           42.   Even though she was assigned to a different department, Plaintiff’s job title

remained the same and her duties and responsibilities continued to center on NPB’s marketing

efforts.

           43.   Plaintiff was the only employee NPB moved from its Marketing Department to its

Science Department and the move appeared designed to limit Sutton’s contacts with Plaintiff.

           Plaintiff Remains in Science Department But is Not Named a Director

           44.   Dave Pyburn, the head of NPB’s Science Department, tried his best to supervise

Plaintiff, but he had no marketing background and was unable to provide Plaintiff with any

guidance or to effectively evaluate Plaintiff’s work performance.

           45.   With the exception of Plaintiff and one other individual, during the next three years,

NPB terminated the employment of several individuals on Snyder’s former team, and marginalized

the others so that they left NPB on their own accord.

           46.   Despite those departures, Plaintiff continued to work hard and to obtain positive

results. Plaintiff also continued to receive positive performance ratings and to earn the high merit

increases and bonuses.

           47.   Throughout her employment, Plaintiff repeatedly asked to be promoted to the

Director level, but NPB either ignored or denied her promotion requests.

           48.   At the same time it denied Plaintiff’s requests to be named a Director, NPB

promoted male employees who contributed less than Plaintiff did with fewer obstacles.

           The Newly Created Director of Nutrition Position

           49.   On January 13, 2020, Pyburn met with Plaintiff and told her that NPB had decided

to eliminate the Science Department as part of an overall reorganization, and that Plaintiff was

being reassigned to the newly created Strategy and Innovation Department.



                                                   6
       Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 24 of 35




                E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




         50.    During this January 13, 2020 meeting, Pyburn told Plaintiff that NPB was

promoting Sutton to Senior Vice President and that Sutton would lead the newly created Strategy

and Innovation Department. Pyburn said Plaintiff’s title was being changed to Manager of

Nutrition Communication and that she would report to the Director of Nutrition—a newly created

position for which Plaintiff was free to apply.

         51.    Shortly after the January 13, 2020, meeting between Plaintiff and Pyburn, Sutton

met with Plaintiff and confirmed the changes Pyburn previously described. Sutton told Plaintiff,

as Pyburn previously had, that Plaintiff could apply for the newly created Director of Nutrition

position.

         52.    During this same meeting, Sutton also asked Plaintiff if she even wanted to continue

working for NPB, which was strange because Plaintiff had not previously expressed any intent to

resign her employment.

         53.    During this same meeting, Sutton hemmed and hawed when Plaintiff asked him to

describe what she would be doing as Manager of Nutrition Communication. Sutton was equally

evasive when Plaintiff asked what the duties and responsibilities of the newly created Director of

Nutrition were going to be.

         54.    Sutton promised to provide Plaintiff with descriptions for each job, but he never

did.

         Sutton Fires Plaintiff

         55.    Plaintiff was in Budapest on a business trip from January 16 through January 22,

2020. Plaintiff had no significant contact with Sutton while she was in Budapest.

         56.    While Plaintiff was out of the office, Sutton held planning and strategy meetings

regarding NPB’s nutrition marketing efforts.



                                                  7
    Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 25 of 35




                E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




          57.   The Monday after Plaintiff returned from Budapest, Sutton called her into a

conference room and proceeded to berate and demean her for two hours.

          58.   During that meeting, Sutton was hostile and dismissive toward Plaintiff, and it

became increasingly clear that Sutton’s objective was to give Plaintiff no alternative other than to

resign.

          59.   Among other things, Sutton told Plaintiff that no one at NPB respected her or

wanted her to remain.

          60.   Sutton falsely stated that Pyburn said employees in the former Science Department

did not want to work with Plaintiff.

          61.   Contradicting their prior assertions, Sutton said Plaintiff would not be considered

for the Director of Nutrition position.

          62.   Sutton inexplicably criticized Plaintiff’s work attitude and, for the first time,

mentioned her potential departure from NPB.

          63.   Sutton told Plaintiff that she needed to start “showing up with a smile on my face”

or to come up with an “exit plan.”

          64.   Plaintiff had no idea to what Sutton was referring since no one at NPB had ever

criticized Plaintiff’s work attitude or said anything about her leaving the organization.

          65.   Plaintiff asked Sutton to get me the job descriptions she previously requested.

Sutton replied that he would get Plaintiff the job descriptions “or an exit plan.”

          66.   Sutton was out of the office on a business trip the entire next week and did not

communicate further with Plaintiff about her employment status except to schedule a meeting for

the first thing the following Monday morning.




                                                  8
    Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 26 of 35




                  E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




        67.       Sutton’s business trip related to NPB’s nutrition efforts. Sutton, however, never

told Plaintiff about the trip, much less invited her to go on the trip.

        68.       On February 10, 2020, Plaintiff met with Sutton and a representative from NPB’s

human resources department.

        69.       During this meeting, Sutton told Plaintiff that the Manager of Nutrition

Communication job had been eliminated, and the human resources representative provided

Plaintiff with a proposed severance agreement.

        70.       NPB did not tell Plaintiff why her job was eliminated.

                                     COUNT I
                     VIOLATION OF THE IOWA CIVIL RIGHTS ACT,
                             IOWA CODE CHAPTER 216;
                   TERMINATION OF EMPLOYMENTS BECAUSE OF SEX
                                (ALL DEFENDANTS)

        71.       Plaintiff incorporates, by this reference, paragraphs 1 through 70 as though fully

alleged herein.

        72.       Defendants terminated Plaintiff’s employment because of her sex in violation of

the Iowa Civil Rights Act, Iowa Code Chapter 216.

        73.       As a proximate result of Defendants’ conduct, Plaintiff has suffered lost wages and

benefits, lost earning capacity, emotional distress, and attorney fees. She requests damages as set

forth below.

                                       COUNT II
                       VIOLATION OF THE IOWA CIVIL RIGHTS ACT,
                               IOWA CODE CHAPTER 216;
                         FAILURE TO PROMOTE BECAUSE OF SEX
                                  (ALL DEFENDANTS)

        74.       Plaintiff incorporates, by this reference, paragraphs 1 through 73 as though fully

alleged herein.



                                                   9
    Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 27 of 35




                  E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




       75.        During Plaintiff’s tenure in the Science Department, she repeatedly requested to be

promoted to a Director-level position within the Department.

       76.        Defendants failed to promote Plaintiff to a Director-level position within the

Science Department because of her sex in violation of the Iowa Civil Rights Act, Iowa Code

Chapter 216.

       77.        Defendants also failed to promote Plaintiff to the Director of Nutrition position

because of her sex in violation of the Iowa Civil Rights Act, Iowa Code Chapter 216.

       78.        As a proximate result of Defendants’ conduct, Plaintiff has suffered lost wages and

benefits, lost earning capacity, emotional distress, and attorney fees. She requests damages as set

forth below.

                                    COUNT III
                     VIOLATION OF THE IOWA CIVIL RIGHTS ACT,
                             IOWA CODE CHAPTER 216;
                  RETALIATION FOR OPPOSING SEXUAL HARASSMENT
                                (ALL DEFENDANTS)

       79.        Plaintiff incorporates, by this reference, paragraphs 1 through 78 as though fully

alleged herein.

       80.        Sutton sexually harassed Plaintiff by pursuing a non-consensual sexual relationship

with her.

       81.        Plaintiff rejected Sutton’s sexual overtures, opposing sexual harassment in the

workplace.

       82.        Defendants retaliated against Plaintiff by denying her a promotion and terminating

her employment in violation of the Iowa Civil Rights Act, Iowa Code Chapter 216.

       83.        As a proximate result of Defendants’ conduct, Plaintiff has suffered lost wages and

benefits, lost earning capacity, emotional distress, and attorney fees. She requests damages as set

forth below.
                                                  10
       Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 28 of 35




                  E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




                                     COUNT IV
               VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                  TERMINATION OF EMPLOYMENTS BECAUSE OF SEX
                                (ALL DEFENDANTS)

         84.      Plaintiff incorporates, by this reference, paragraphs 1 through 83 as though fully

alleged herein.

         85.      Defendants terminated Plaintiff’s employment because of her sex in violation of

the Civil Rights Act, 42 U.S.C. § 2000e et. seq.

         86.      As a proximate result of Defendants’ conduct, Plaintiff has suffered lost wages and

benefits, lost earning capacity, emotional distress, and attorney fees. She requests damages as set

forth below.

                                      COUNT V
               VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                       FAILURE TO PROMOTE BECAUE OF SEX
                                (ALL DEFENDANTS)

         87.      Plaintiff incorporates, by this reference, paragraphs 1 through 81 as though fully

alleged herein.

         88.      During Plaintiff’s tenure in the Science Department, she repeatedly requested to be

promoted to a Director-level position within the Department.

         89.      Defendants failed to promote Plaintiff to a Director-level position within the

Science Department because of her sex in violation of the Civil Rights Act, 42 U.S.C. § 2000e et.

seq.

         90.      Defendants also failed to promote Plaintiff to the Director of Nutrition position

because of her sex in violation of the Civil Rights Act, 42 U.S.C. § 2000e et. seq.

         91.      As a proximate result of Defendants’ conduct, Plaintiff has suffered lost wages and

benefits, lost earning capacity, emotional distress, and attorney fees. She requests damages as set

forth below.

                                                   11
    Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 29 of 35




                  E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




                                   COUNT VI
             VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                RETALIATION FOR OPPOSING SEXUAL HARASSMENT
                              (ALL DEFENDANTS)

       92.        Plaintiff incorporates, by this reference, paragraphs 1 through 91 as though fully

alleged herein.

       93.        Sutton sexually harassed Plaintiff by pursuing a non-consensual sexual relationship

with her.

       94.        Plaintiff rejected Sutton’s sexual overtures, opposing sexual harassment in the

workplace.

       95.        Defendants retaliated against Plaintiff by denying her a promotion and terminating

her employment in violation of the Civil Rights Act, 42 U.S.C. § 2000e et. seq.

       96.        As a proximate result of Defendants’ conduct, Plaintiff has suffered lost wages and

benefits, lost earning capacity, and emotional distress, and she requests damages as set forth below.

                              COUNT VII
        INTENTIONAL INTERFERENCE WITH CONTRACT / INTENTIONAL
         INTERFERENCE WITH PROSPECTIVE BUSINESS RELATIONSHIP
                         (DEFENDANT SUTTON)

       97.        Plaintiff incorporates, by this reference, paragraphs 1 through 96 as though fully

alleged herein.

       98.        Plaintiff had a contract of employment with Defendant NPB.

       99.        Defendant Sutton knew of the contract.

       100.       Defendant Sutton intentionally and improperly interfered with the contract.

       101.       Defendant and Sutton intentionally and improperly interfered with the contract with

the purpose to injure or financially destroy Plaintiff.

       102.       The interference caused Plaintiff to not be able to perform the contract.



                                                   12
    Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 30 of 35




                E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




       103.    As a result of Defendant Sutton’s intentional interference, Plaintiff has suffered lost

wages and benefits and she requests damages as set forth below.

                                       RELIEF SOUGHT

       WHEREFORE, Plaintiff requests judgment be entered in her favor and requests that the

Court order the following relief:

           A. Declare Defendants’ conduct to be in violation of the laws set forth herein;

           B. Make Plaintiff whole by providing her with appropriate lost earnings and benefits,
              with interest;

           C. Reinstate Plaintiff to their former employment with Defendant NPB or award front
              pay in lieu of reinstatement;

           D. Upon reinstatement, if appropriate, require Defendants to give Plaintiff the Director
              of Nutrition position, or to require Defendants to pay Plaintiff the salary and
              benefits paid to the holder of the Director of Nutrition position;

           E. Award Plaintiff damages sufficient to compensate her for the pain, humiliation, and
              other emotional distress she has endured as a proximate result of Defendants’
              conduct;

           F. Award Plaintiff an amount sufficient to fully reimburse her for the reasonable
              attorneys’ fees, expenses, and costs she has incurred, and will continue to incur,
              pursuing the claims asserted herein;

           G. Award Plaintiff punitive damages (Defendant Sutton only).

           H. Award pre-judgment interest and costs against Defendants as allowed by law; and

           I. Award such further relief as the Court deems necessary and proper.

                                        JURY DEMAND

       Plaintiff demands a jury trial on all issues raised herein.

                                              Respectfully submitted,



                                              /s/ Laura Schultes
                                              Laura Schultes
                                              lschultes@fightingforfairness.com


                                                 13
Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 31 of 35




                         E-FILED 2021 FEB 18 1:32 PM POLK - CLERK OF DISTRICT COURT




                                                  /s/ Thomas Foley
                                                  Thomas Foley AT0002589
                                                  tfoley@fightingforfairness.com

                                                  RSH LEGAL
                                                  425 2nd St SE, Suite 1140
                                                  Cedar Rapids, IA 52401
                                                  Phone: (319) 365-9200
                                                  Fax: (319) 365-1114
                                                  ATTORNEYS FOR PLAINTIFF


       Original filed.




                                                    14
     Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 32 of 35




                   E-FILED 2021 MAR 08 2:24 PM POLK - CLERK OF DISTRICT COURT



                       IN THE IOWA DISTRICT COURT FOR POLK COUNTY

ADRIA HUSETH,

                   Plaintiff,                               Case No. LACL149661

v.
                                                          ACCEPTANCE OF SERVICE
NATIONAL PORK BOARD, WILLIAM
EVEN, and JARROD SUTTON,

                   Defendants.

         I, Lindsay A. Vaught, hereby acknowledge receipt and accept service of the Original

Notice and Petition on behalf of Defendants National Pork Board (“NPB”) and William Even

(“Even”). This acknowledgement is taking place in Des Moines, Iowa on the 8th day of March,

2021.



                                                   Lindsay A. Vaught (AT0010517)
                                                   Emily A. Kolbe (AT0012313)
                                                   AHLERS & COONEY, P.C.
                                                   100 Court Avenue, Suite 600
                                                   Des Moines, Iowa 50309–2231
                                                   (515) 243–7611
                                                   (515) 243–2149 (fax)
                                                   lvaught@ahlerslaw.com
                                                   ekolbe@ahlerslaw.com
                                                   ATTORNEYS FOR DEFENDANTS

Electronically filed and served.
                                                                    CERTIFICATE OF SERVICE
Laura Schultes                              The undersigned certifies that the foregoing instrument was served upon all
                                            parties to the above cause to each of the attorneys of record herein at their
Tom Foley                                   respective addresses disclosed on the pleadings on:        March 8, 2021
RSH LEGAL                                   By: ☐ U.S. Mail                                      ☐ Fax
425 Second Street SE, Suite 1140                   ☐      Hand delivery                         ☐      Private Carrier
Cedar Rapids, Iowa 52401
(319) 365–9200                                     ☒      Electronically (via EDMS)             ☐      E–mail

(319) 365–1114 (fax)                        Signature:
lschultes@fightingforfairness.com
tfoley@fightingforfairness.com
ATTORNEYS FOR PLAINTIFF



01843844-1\23711-001
     Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 33 of 35




                   E-FILED 2021 MAR 09 3:18 PM POLK - CLERK OF DISTRICT COURT



                       IN THE IOWA DISTRICT COURT FOR POLK COUNTY

ADRIA HUSETH,

                   Plaintiff,                               Case No. LACL149661

v.
                                                         APPEARANCE ON BEHALF OF
NATIONAL PORK BOARD, WILLIAM                                   DEFENDANTS
EVEN, and JARROD SUTTON,

                   Defendants.

         COME NOW, Lindsay A. Vaught and Emily A. Kolbe, of the law firm Ahlers & Cooney,

P.C. and hereby enter their Appearance on behalf of Defendants National Pork Board (“NPB”),

William Even (“Even”), and Jarrod Sutton (“Sutton”) (combined “Defendants”) in the above-

entitled action.



                                                   Lindsay A. Vaught (AT0010517)
                                                   Emily A. Kolbe (AT0012313)
                                                   AHLERS & COONEY, P.C.
                                                   100 Court Avenue, Suite 600
                                                   Des Moines, Iowa 50309–2231
                                                   (515) 243–7611
                                                   (515) 243–2149 (fax)
                                                   lvaught@ahlerslaw.com
                                                   ekolbe@ahlerslaw.com
                                                   ATTORNEYS FOR DEFENDANTS

Electronically filed and served.
                                                                    CERTIFICATE OF SERVICE
Laura Schultes                              The undersigned certifies that the foregoing instrument was served upon all
                                            parties to the above cause to each of the attorneys of record herein at their
Tom Foley                                   respective addresses disclosed on the pleadings on:        March 9, 2021
RSH LEGAL                                   By: ☐ U.S. Mail                                      ☐ Fax
425 Second Street SE, Suite 1140                   ☐      Hand delivery                         ☐      Private Carrier
Cedar Rapids, Iowa 52401
(319) 365–9200                                     ☒      Electronically (via EDMS)             ☐      E–mail

(319) 365–1114 (fax)                        Signature:
lschultes@fightingforfairness.com
tfoley@fightingforfairness.com
ATTORNEYS FOR PLAINTIFF



01846354-1\23711-001
Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 34 of 35




             E-FILED 2021 MAR 16 9:48 AM POLK - CLERK OF DISTRICT COURT
Case 4:21-cv-00090-SMR-CFB Document 1-1 Filed 03/22/21 Page 35 of 35




             E-FILED 2021 MAR 16 9:48 AM POLK - CLERK OF DISTRICT COURT
